Gilchrist, J.
In the case of Manning vs. Wheeler, 13 N. H. Rep. 486, and in three cases prior to it, Russell vs. Copp, 5 N. H. Rep. 154, Exeter Bank vs. Sullivan, 6 N. H. Rep. 124. and Blair vs. Drew, 6 N. H. Rep. 247, we have recognized the doctrine of Bell vs. Morrison, 1 Peters 362, as stated by Mr. Justice Story. The language of that case is precise, and affords an easy and sensible rule for the decision of similar cases. “ If there be no express promise, but a promise is to be raised by implication of law from the acknowledgement of the party, such acknowledgement ought to contain an unqualified and direct admission of a previous, subsisting debt, which the party is liable and willing to pay. If there be accompanying circumstances which repel the presumption of a promise or intention to pay; if the expressions he equivocal, vague and indeterminate, leading to no certain conclusion, but at best to probable inferences Which may affect various minds in different ways; we think they ought not to go to a jury as evidence of a new promise, to revive the cause of action. Any other course would open all the mischiefs against which the statute was intended to guard *426innocent persons, and expose them to the dangers of being-entrapped in careless conversations, and betrayed by perjuries."
Such is the language of Mr. Justice Story, and the case before us belongs to the class to which he alludes, and to comprehend which the statute of limitations was enacted. The expressions used by the defendant are “ equivocal, vague and indeterminate, leading to no certain conclusions.” The case finds that the defendant did not state in direct terms that he was willing to pay the note, nor did he make any denial of it, nor any objection to its consideration. The nearest approach to a promise is contained in his statement that “ he guessed the nóte was outlawed, but that should make no difference ; he was willing to pay his honest debts always.” In this statement, however, his expressions lead “ at best to probable inferences.” It is probable that he meant to be understood as saying that this was an honest debt, but it is not positive that such was his intention. He might have meant merely that the note was barred by the statute, which would make no difference if the debt were an honest one; and if such were the idea he intended to convey, the language is very far from containing such an admission as the rule requires. There is no evidence in the case of any willingness to pay the note. This is an important part of the plaintiff’s case, and cannot be dispensed with. Manning vs. Wheeler, 13 N. H. Rep. 486. We should have no disposition to refine away the statute, even if there were no decisions in our way, although such a refinement as would amount to a repeal of it has been sometimes considered rather laudable than otherwise. We are content to regard the act as a “ statute of repose,” and to give to evidence of this description that plain and practical construction by which alone the beneficial purposes of the statute can be accomplished. The judgment of the court is, that the evidence was not competent to be submitted to the jury to prove such an acknowledgement as the law requires. The result therefore is right, and there must be
Judgment on the verdict.